                                   Case 20-23348-PDR                       Doc 16         Filed 12/22/20             Page 1 of 18




 Fill in this information to identify the case:

 Debtor name         Unipharma, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         20-bk-23348-PDR
                                                                                                                                      Check if this is an
                                                                                                                                       amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                     04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                      Gross revenue
       which may be a calendar year                                                            Check all that apply                    (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                           $5,220,315.00
       From 1/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                           $1,239,215.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other


       For year before that:                                                                    Operating a business                             $539,543.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue       Gross revenue from
                                                                                                                                       each source
                                                                                                                                       (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                           Equipment Rental Income                              $13,200.00


       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                           Investment Income                                  $114,651.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 20-23348-PDR                       Doc 16         Filed 12/22/20             Page 2 of 18
 Debtor       Unipharma, LLC                                                                            Case number (if known) 20-bk-23348-PDR




       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               See SOFA Attachment 2                                                                     $4,724,932.00          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Alan Petro                                                  7/26/2929 -                      $98,077.00         Gross Salary
               1761 Northwest 126th Drive                                  11/28/2020
               Coral Springs, FL 33071
               Chief Executive Officer

       4.2.    Raimundo E. Santamarta                                      1/6/2020 -                       $14,532.00         Health Insurance Premium
               Calle Bernadette y Los Laboratorios                         12/7/2020
               Torre SM - Los Cortijos de Lourdes
               Caracas, Venezuela 1070
               Owner

       4.3.    Raimundo E. Santamarta                                      12/31/2019                       $26,982.00         Moving Costs
               Calle Bernadette y Los Laboratorios
               Torre SM - Los Cortijos de Lourdes
               Caracas -1070, Venezuela
               Owner

       4.4.    Raimundo E. Santamarta                                      1/29/2020 -                     $128,250.00         Independent Contractor Fees
               Calle Bernadette y Los Laboratorios                         11/2/2020
               Torre SM - Los Cortijos de Lourdes
               Caracas - 1070, Venezuela
               Owner

       4.5.    Raimundo E. Santamarta                                      4/14/2020                          $4,440.00        Procuring Mexican Visa
               Calle Bernadette y Los Laboratorios
               Torre SM - Los Cortijos de Lourdes
               Caracas - 1070, Venezuela
               Owner

       4.6.    Raimundo J. Santamarta                                      4/21/2020 -                        $3,764.00        Health Insurance Premium
               1500 Island Blvd.                                           7/22/2020
               Aventura, FL 33160
               Owner

       4.7.    Raimundo J. Santamarta                                      12/13/2019                       $24,750.00         Key Man Disability Insurance
               1500 Island Blvd.
               Aventura, FL 33160
               Owner



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 20-23348-PDR                       Doc 16         Filed 12/22/20             Page 3 of 18
 Debtor       Unipharma, LLC                                                                            Case number (if known) 20-bk-23348-PDR



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.8.    Raimundo J. Santamarta                                      12/7/2019 -                     $424,615.00           Gross Salary
               1500 Island Blvd.                                           10/17/2020
               Aventura, FL 33160
               Owner

       4.9.    Reinaldo Santamarta                                         7/28/2020                          $1,095.00          Umbrella Policy
               1843 Lighthouse Court
               Weston, FL 33327
               Owner

       4.10 Reinaldo Santamarta                                            12/7/2019 -                     $301,846.00           Gross Salary
       .    1843 Lighthouse Court                                          10/17/2020
               Weston, FL 33327
               Owner

       4.11 Reinaldo Santamarta                                            12/7/2019 -                        $1,282.00          Employer portion - Dental
       .    1843 Lighthouse Court                                          12/7/2020
               Weston, FL 33327
               Owner

       4.12 Yohanna Santamarta                                             1/21/2020 -                      $11,658.00           Health Insurance Premium
       .    20281 East County Club Drive, Apt.                             10/21/2020
               1615
               Aventura, FL 33180
               Owner

       4.13 Yohanna Santamarta                                             12/7/2019 -                      $89,849.00           Gross Salary
       .    20291 East Country Club Drive, Apt.                            10/17/2020
               1615
               Aventura, FL 33180
               Owner

       4.14 IRC Consulting, Inc.                                           $12,000 a                        $27,640.00
       .    Attn: Chuck Sweet                                              month since
               1020 Holland Drive, Ste. 114                                October 18,
               Boca Raton, FL 33487                                        2020
               Manager

       4.15 Muscato & Associates, LLC                                      $15,000 a                        $37,050.00
       .    Attn: Elizabeth Muscato                                        month since
               202 Ridgecote Lane                                          October 18,
               Kennett Square, PA 19348                                    2020
               Manager

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was               Amount
                                                                                                                               taken

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 20-23348-PDR                         Doc 16          Filed 12/22/20             Page 4 of 18
 Debtor       Unipharma, LLC                                                                                Case number (if known) 20-bk-23348-PDR



 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.1.    Evaristo Cardona v.                               Demand for                   Broward Circuit Court                       Pending
               Unipharma, LLC                                    remaining                    201 S.E. 6th Street                         On appeal
               CACE-20-019117-12                                 amounts owed                 Fort Lauderdale, FL 33301
                                                                                                                                          Concluded
                                                                 under
                                                                 employment
                                                                 contract plus
                                                                 accrued PTO

       7.2.    Vernon Johnson v.                                 Labor                                                                    Pending
               Uniphamara Civil Rights                           discrimination                                                           On appeal
               Demand Letter                                     lawsuit
                                                                                                                                          Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions                Dates given                               Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss                Value of property
       how the loss occurred                                                                                                                                        lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                   Case 20-23348-PDR                         Doc 16       Filed 12/22/20             Page 5 of 18
 Debtor        Unipharma, LLC                                                                           Case number (if known) 20-bk-23348-PDR



                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.1.                                                                                                                   10/21/2020,
                                                                                                                               10/31/2020,
                SOLIC Capital Advisors, LLC                                                                                    11/4/2020,
                425 W. New England Avenue,                                                                                     11/13/2020,
                Ste. 300                                                                                                       11/24/2020,
                Winter Park, FL 32789                                                                                          12/1/2020,        $820,028.00

                Email or website address
                www.soliccapital.com

                Who made the payment, if not debtor?




       11.2.                                                                                                                   10/21/2020.
                                                                                                                               10/30/2020,
                                                                                                                               11/4/2020,
                                                                                                                               11/13/2020,
                Berger Singerman LLP                                                                                           11/18/2020,
                1450 Brickell Avenue, Ste.                                                                                     11/24/2020
                1900                                                                                                           and
                Miami, FL 33131                                                                                                12/1/2020         $689,000.00

                Email or website address
                www.bergersingerman.com

                Who made the payment, if not debtor?




       11.3.    Deloitte Tax LLP
                333 S.E. 2nd Avenue, Ste.
                3600                                                                                                           9/25/2020,
                Miami, FL 33131                                                                                                11/24/2020         $33,387.00

                Email or website address
                www.deloitte.com

                Who made the payment, if not debtor?




       11.4.    Kurtzman Carson
                Consultants, Inc.
                222 N. Pacific Coast Highway,
                Ste. 300
                El Segundo, CA 90245                                                                                           11/24/2020         $20,000.00

                Email or website address


                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                   Case 20-23348-PDR                         Doc 16       Filed 12/22/20             Page 6 of 18
 Debtor        Unipharma, LLC                                                                           Case number (if known) 20-bk-23348-PDR



                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.5.    Joseph Jimenez of Arches
                Consulting, L.L
                5224 S.W. 159th Avenue
                Miramar, FL 33027                                                                                              11/24/2020         $12,375.00

                Email or website address


                Who made the payment, if not debtor?




       11.6.    Quinn Emanuel Urquhart &
                Sullivan LLP
                865 South Figueroa Street                                                                                      4/30/2020,
                Los Angeles, CA 90117-2543                                                                                     7/24/2020          $68,089.00

                Email or website address
                https://www.quinnemanuel.com

                Who made the payment, if not debtor?




       11.7.                                                                                                                   12/13/2019,
                                                                                                                               1/23/2020,
                                                                                                                               2/21/2020,
                                                                                                                               4/27/2020,
                                                                                                                               5/22/2020,
                Akerman LLP                                                                                                    8/12/2020
                98 Southeast Seventh Street                                                                                    and
                Miami, FL 33131                                                                                                8/21/2020          $47,941.00

                Email or website address
                https://www.akerman.com

                Who made the payment, if not debtor?




       11.8.                                                                                                                   1/23/2020,
                                                                                                                               4/27/2020,
                Marko Magolnick Attorneys at                                                                                   6/17/2020,
                Law                                                                                                            6/29/2020,
                3001 S.W. Third Avenue                                                                                         7/31/2020,
                Miami, FL 33129                                                                                                9/25/2020         $104,270.00

                Email or website address
                https://www.mm-pa.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                   Case 20-23348-PDR                         Doc 16       Filed 12/22/20             Page 7 of 18
 Debtor      Unipharma, LLC                                                                              Case number (if known) 20-bk-23348-PDR



       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was               Last balance
                Address                                          account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-23348-PDR                       Doc 16         Filed 12/22/20             Page 8 of 18
 Debtor      Unipharma, LLC                                                                             Case number (if known) 20-bk-23348-PDR



    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Clayton Industries                                            Lulu Choi                            A steam generator/fluid               No
       17477 Hurley Street                                                                                heater (Z) (Model SF106, SN           Yes
       City of Industry, CA 91744                                                                         25940)



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None
       Owner's name and address                                      Location of the property             Describe the property                            Value
       OneLink Global Group Corp. OMC                                Unipharma, LLC                       Electrolized Oxidizng Water              $10,810.93
       Chambers, Wickhams Cay 1 Road                                 10200 N.W. 67th Street               Generator
       Town                                                          Tamarac, FL 33321                    Unipharma ID: PR-05-021
       Tortola, BVI                                                                                       Model: ELA-2000

       Owner's name and address                                      Location of the property             Describe the property                            Value
       SALVAT USA, Inc.                                              Unipharma, LLC                       BFS Rommelag 321 M                               $0.00
       1200 Brickell Avenue, Ste. 1950                               10200 N.W. 67th Street               Machine
       Miami, FL 33131                                               Tamarac, FL 33321


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 20-23348-PDR                       Doc 16         Filed 12/22/20              Page 9 of 18
 Debtor      Unipharma, LLC                                                                             Case number (if known) 20-bk-23348-PDR



23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Pedro M. Gallinar - Independent Contract                                                                                   Prior to FY18 to
                    6701 Sunrise Drive, Ste. 100                                                                                               10/19/2020
                    Miami, FL 33143
       26a.2.       Francisco Aparicio                                                                                                         10/01/2018 to
                    3330 N.E. 190th Street, Apt. 610                                                                                           10/19/2020
                    Aventura, FL 33180
       26a.3.       Jatnna Marrero                                                                                                             8/16/2015 to
                    8245 N.W. 199th Terrace                                                                                                    5/11/2020
                    Miami Lakes, FL 33015
       26a.4.       Lucy Chua                                                                                                                  1/29/2019 to Present
                    1305 St. Tropez Cir., Apt. 2015
                    Fort Lauderdale, FL 33326

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Deloitte & Touche LLP                                                                                                      1/1/2019 to 5/30/2019
                    333 Southeast 2nd Avenue, Ste. 3600
                    Miami, FL 33131

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                  Case 20-23348-PDR                       Doc 16         Filed 12/22/20             Page 10 of 18
 Debtor      Unipharma, LLC                                                                             Case number (if known) 20-bk-23348-PDR



           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       SOLIC Capital Advisors, LLC
                    25 W. New England Avenue, Ste. 300
                    Winter Park, FL 32789
       26c.2.       Berger Singerman LLP
                    1450 Brickell Avenue, Ste. 1900
                    Miami, FL 33131
       26c.3.       Pedro M. Gallinar & Associates, P.A.                                                     Former independent contractor from prior to
                    6701 Sunset Avenue, Ste. 100                                                             fiscal year 2018 through 10/19/2020
                    Miami, FL 33143
       26c.4.       Deloitte & Touche LLP
                    333 Southeast 2nd Avenue, Ste. 3600
                    Miami, FL 33131
       26c.5.       Francisco Aparicio                                                                       Former financial controller from 10/1/2018 to
                    3330 N.E. 190th Street, Apt. 610                                                         10/19/2020
                    Aventura, FL 33180

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.       Morgan Stanley
                    1111 Brickell Avenue, 14th Floor
                    Miami, FL 33131
       26d.2.       JP Morgan Chase Bank, N.A.
                    13450 W. Sunrise Blvd., Ste. 250
                    Fort Lauderdale, FL 33323

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Ahmet Karakuza, Cost Analyst                                                                             Note: Cycle counts are performed
       .                                                                                                             every other week, applying a random
                                                                                                                     sample of 20 items. The basis of each
                                                                                             12/8/2020               inventory value is based on cost.

                Name and address of the person who has possession of
                inventory records
                Ahmet Karakuza, Cost Analyst
                10013 Winding Lake Road, Apt. 208
                Sunrise, FL 33351




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                  Case 20-23348-PDR                       Doc 16         Filed 12/22/20             Page 11 of 18
 Debtor      Unipharma, LLC                                                                             Case number (if known) 20-bk-23348-PDR



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.2 Ahmet Karakuza, Cost Analyst                                                                             Note: Cycle counts are performed
       .                                                                                                             every other week, applying a random
                                                                                                                     sample of 20 items. The basis of each
                                                                                             11/18/2020              inventory value is based on cost.

               Name and address of the person who has possession of
               inventory records
               Ahmet Karakuza, Cost Analyst
               10013 Winding Lake Road, Apt. 208
               Sunrise, FL 33351


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Alan Petro                                     1761 Northwest 126th Drive                          Chief Executive Officer
                                                      Coral Springs, FL 33071

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Muscato & Associates                           Attn: Elizabeth Muscato                             Board of Directors
                                                      202 Ridgecote Lane
                                                      Kennett Square, PA 19348
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       IRC Consulting, Inc.                           Attn: Charles Sweet, Manager                        Board of Directors
                                                      1020 Holland Drive, Ste. 114
                                                      Boca Raton, FL 33487
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Neil F. Luria                                  SOLIC Capital Advisors, Inc.                        Chief Restructuring Officer,
                                                      25 W. New England Ave., Ste. 300                    appointed November 10, 2020
                                                      Winter Park, FL 32789
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       S. Waite Popejoy                               SOLIC Capital Advisors, Inc.                        Chief Financial Officer,
                                                      25 W. New England Ave., Ste. 300                    appointed on November 10,
                                                      Winter Park, FL 32789                               2020
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Gregory Hagood                                 SOLIC Capital Advisors, LLC                         Executive Vice President of
                                                      25 W. New England Ave., Ste. 300                    Strategy, appointed on
                                                      Winter Park, FL 32789                               November 10, 2020
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert Annas                                   SOLIC Capital Advisors, LLC                         Executive Vice President of
                                                      25 W. New England AVe., Ste. 300                    Operations, appointed on
                                                      Winter Park, FL 32789                               November 10, 2020
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Matthew Caine                                  SOLIC Capital Advisors, LLC                         Vice President of Strategy,
                                                      25 W. New England Ave., Ste. 300                    appointed on November 10,
                                                      Winter Park, FL 32789                               2020




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                  Case 20-23348-PDR                       Doc 16         Filed 12/22/20             Page 12 of 18
 Debtor      Unipharma, LLC                                                                             Case number (if known) 20-bk-23348-PDR



       Name                                           Address                                             Position and nature of any        % of interest, if
                                                                                                          interest                          any
       Mary Dressler                                  SOLIC Capital Advisors, LLC                         Director of Strategy,
                                                      25 W. New England Ave., Ste. 300                    appointed on November 10,
                                                      Winter Park, FL 32789                               2020


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any    Period during which
                                                                                                          interest                      position or interest
                                                                                                                                        was held
       Raimundo Santamarta                            1500 Island Blvd.,                                  Chief Executive Officer       10/1/2018 to
                                                      Aventura, FL 33160                                                                10/19/2020

       Name                                           Address                                             Position and nature of any    Period during which
                                                                                                          interest                      position or interest
                                                                                                                                        was held
       Reinaldo Santamarta                            14601 Jockey Circle North                           Vice President                7/15/2014 to
                                                      Davie, FL 33330                                                                   10/19/2020

       Name                                           Address                                             Position and nature of any    Period during which
                                                                                                          interest                      position or interest
                                                                                                                                        was held
       Yohana Santamarta                              20281 E. Country Club Dr., Apt. 1615                Sales & Marketing             10/1/2018 to
                                                      Aventura, FL 33180                                  Assistant                     10/19/2020

       Name                                           Address                                             Position and nature of any    Period during which
                                                                                                          interest                      position or interest
                                                                                                                                        was held
       Reimundo E. Santamarta                         Calle F, Edf. Cima Hill, 1B                         Independent Contractor        10/1/2018 to
                                                      Colinas de Valle Arriba                                                           10/19/2020
                                                      Caracas, Venezuela

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates          Reason for
                                                                 property                                                               providing the value
       30.1 Alan Petro
       .    1761 Northwest 126th Drive                                                                                   7/26/2020 -
               Coral Springs, FL 33071                           $98,077.00                                              11/28//2020    Gross Salary

               Relationship to debtor
               Chief Executive Officer




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                  Case 20-23348-PDR                        Doc 16        Filed 12/22/20             Page 13 of 18
 Debtor      Unipharma, LLC                                                                             Case number (if known) 20-bk-23348-PDR



               Name and address of recipient                     Amount of money or description and value of             Dates          Reason for
                                                                 property                                                               providing the value
       30.2 Raimundo E. Santamarta
       .    Calle Bernadette y Los
               Laboratorios
               Torre SM - Los Cortijos de
               Lourdes                                                                                                   1/6/2020 -     Health Insurance
               Caracas, Venezuela                                $14,532.00                                              12/7/2020      Premium

               Relationship to debtor
               Owner


       30.3 Raimundo E. Santamarta
       .    Calle Bernadette y Los
               Laboratorios
               Torre SM - Los Cortijos de
               Lourdes
               Caracas, Venezuela                                $26,982.00                                              12/31/2019     Moving Costs

               Relationship to debtor
               Owner


       30.4 Raimundo E. Santamarta
       .    Calle Bernadette y Los
               Laboratorios
               Torre SM - Los Cortijos de
               Lourdes                                                                                                   1/29/2020 -    Independent
               Caracas, Venezuela                                $128,250.00                                             11/2/2020      Contractor Fees

               Relationship to debtor
               Owner


       30.5 Raimundo E. Santamarta
       .    Calle Bernadette y Los
               Laboratorios
               Torre SM - Los Cortijos de
               Lourdes                                                                                                                  Procuring
               Caracas, Venezuela                                $4,449                                                  4/14/2020      Mexican Visa

               Relationship to debtor
               Owner


       30.6 Raimundo J. Santamarta
       .    1500 Island Blvd.                                                                                            4/21/2020 -    Health Insurance
               Aventura, FL 33160                                $3,764.00                                               7/22/2020      Premium

               Relationship to debtor
               Owner


       30.7 Raimundo J. Santamarta                                                                                                      Key Man
       .    1500 Island Blvd.                                                                                                           Disability
               Aventura, FL 33160                                $24,750                                                 12/13/2019     Insurance

               Relationship to debtor
               Owner




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                  Case 20-23348-PDR                       Doc 16         Filed 12/22/20             Page 14 of 18
 Debtor      Unipharma, LLC                                                                             Case number (if known) 20-bk-23348-PDR



               Name and address of recipient                     Amount of money or description and value of             Dates          Reason for
                                                                 property                                                               providing the value
       30.8 Raimundo J. Santamarta
       .    1500 Island Blvd.                                                                                            12/7/2019 -
               Aventura, FL 33160                                $424,615.00                                             10/17/2020     Gross Salary

               Relationship to debtor
               Owner


       30.9 Reinaldo Santamarta
       .    1843 Lighthouse Court
               Fort Lauderdale, FL 33327                         $1,095.00                                               7/28/2020      Umbrella Policy

               Relationship to debtor
               Owner


       30.1 Reinaldo Santamarta
       0.   1843 Lighthouse Court                                                                                        12/7/2019 -
               Weston, FL 33327                                  $301,846.00                                             10/17/2020     Gross Salary

               Relationship to debtor
               Owner


       30.1 Reinaldo Santamarta
       1.   1843 Lighthouse Court                                                                                        12/7/2019 -    Employee Portion
               Weston, FL 33327                                  $1,282.00                                               12/7/2020      - Dental

               Relationship to debtor
               Owner


       30.1 Yohanna Santamarta
       2.   20281 East County Club
               Drive, Apt. 1615                                                                                          1/21/2020 -    Health Insurance
               Aventura, FL 33180                                $11,658.00                                              10/21/2020     Premium

               Relationship to debtor
               Owner


       30.1 Yohanna Santamarta
       3.   20281 East County Club
               Drive, Apt. 1615                                                                                          12/7/2019 -
               Aventura, FL 33318                                $89,849.00                                              10/17/2020     Gross Salary

               Relationship to debtor
               Owner


       30.1 IRC Consulting, Inc.                                                                                         $12,000 per
       4.   Attn: Charles Sweet                                                                                          month since
               1020 Holland Drive, Ste. 114                                                                              October 18,
               Boca Raton, FL 33487                              $27,640.00                                              2020

               Relationship to debtor
               Manager




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                  Case 20-23348-PDR                       Doc 16         Filed 12/22/20             Page 15 of 18
 Debtor      Unipharma, LLC                                                                             Case number (if known) 20-bk-23348-PDR



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Muscato & Associates, LLC                                                                                    $15,000 per
       5.   Attn: Elizabeth Muscato                                                                                      month since
               202 Ridgecote Lane                                                                                        October 18,
               Kennett Square, PA 19348                          $37,050.00                                              2020

               Relationship to debtor
               Manager


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 22, 2020

 /s/ Neil F. Luria                                                      Neil F. Luria
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Restructuring Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case 20-23348-PDR   Doc 16   Filed 12/22/20   Page 16 of 18




               SOFA ATTACHMENT 2
                                                                                                                                                                                                       Total
                     Vendor                Number of Disbursements                Address1                 Address2                 Address3                     City         State      Zip                                        Reason for Payment or Transfer
                                                                                                                                                                                                   Disbursements
ADP, LLC                                              3                        PO Box 842875                   0                        0                       Boston         MA     02284-2875      $7,782                               Payroll Expenses
Aerotek, Inc.                                         1                   3689 Collection CTR. DR.             0                        0                      Chicago         IL     60693-0000     $22,525                               Professional Fees
AGC Electric Inc.                                     1                    2660 West 79th Street               0                        0                      Hialeah         FL     33016-0000     $21,271            FA- Equipment for Producing Hand Sanitizer, Room 1308
Alan Petro                                            3                  1761 Northwest 126th Drive            0                        0                    Coral Springs     FL       33071         $9,500                   BSO security, security equipment and T&E
AmTrust North America                                 1                         PO BOX 6939                    0                        0                     Cleveland        OH     44101-1939      $9,880                          Business Insurance premium
ANF Group                                             2                       2700 Davie Road                  0                        0                       Davie          FL     33314-0000     $22,500                           Construction Management
AquaQuote                                             1                    991 Lomas Santa Fe Dr.          Suite C426                   0                    Solana Beach      CA       92075        $10,847                      Repairs & maintenance - Equipment
Ashland Specialty Ingredients G.P                     1                       P.O. Box 116022                  0                        0                      Atlanta         GA     30368-0000     $29,223                                 Raw Material
B&O Constructors, Inc.                                3                     624 Woodgate Circle                0                        0                      Sunrise         FL       33326        $31,260                               Providone System
Berger Singerman LLP                                  8                     350 E. Las Olas Blvd.          Suite 1000                   0                  Fort Lauderdale     FL       33301        $689,000                              Restructuring Cost
BR Supply                                             5              Bay View Funding. P.O. Box 204703         0                        0                       Dallas         TX     75320-4703     $32,491                      Repairs & maintenance - Equipment
CarterBaldwin, Inc                                    1               200 Mansell Court East, Suite 450        0                        0                      Roswell         GA     30076-0000     $40,321                               Professional Fees
Cintas                                               10              5050 Kingsley Drive. Lockbox 631025       0                        0                     Cincinnati       OH     45263-0000     $38,575                        Repairs & Maintenance - Building
City of Sunrise                                       3                10770 West Oakland Park BLVD            0                        0                      Sunrise         FL     33351-0000     $22,783                                      Gas
City of Tamarac                                       5                      7525 NW 88TH AVE                  0                        0                      Tamarac         FL     33321-0000     $20,836                                     Water
Comp-Air Service Co                                   3                      13195 NW 38th Ave                 0                        0                       Miami          FL     33054-0000     $52,733                      Repairs & maintenance - Equipment
Consolidated Label                                    3                    2001 E.Lake Mary Blvd               0                        0                      Sanford         FL     32773-0000     $16,429                                  Spare parts
Deloitte Tax LLP                                      2                        PO BOX 844736                   0                        0                       Dallas         TX     75284-4736     $33,387                                   Tax Audit
EB-Heise                                              3              Mar del Norte No79, Col. San Alvaro       0          Mexico D.F., Mexico C.P. 02090         Mex           0          0          $70,890                      Repairs & maintenance - Equipment
Ecolab Inc.                                           3                        P.O. BOX 32027                  0                        0                     New York         NY     10087-0000     $24,238                              Production Supplies
Edwin R. Suarez                                       3                    8340 Blue Cypress Drive             0                        0                    Lake Worth        FL       33467        $18,749                    Pentafill & Sealing Machine maintenance
                                                                                                                                                                                                                                                                                       Case 20-23348-PDR




EMD Millipore Corporation                             4                     25760 Network Place                0                        0                      Chicago         IL     60673-1257     $49,095                                 Lab Expenses
Empire Roofing                                        1                    4615 NW 103rd Avenue                0                        0                      Sunrise         FL     33351-0000      $9,500                        Repairs & Maintenance - Building
Factronics USA                                        2                      11047 NW 122nd St                 0                        0                       Medley         FL     33178-0000     $11,333                                 Raw Material
FPL                                                   6                     General Mail Facility              0                        0                       Miami          FL     33188-0001     $158,400                                  Electricity
Harmony Environmental, Inc.                           3                      3362 Cat Brier Trail              0                        0                     Harmony,         FL     34773-0000     $26,204                                Waste Disposal
IKA Works                                             1                   2635 Northchase Pkwy SE              0                        0                    Wilmington        NC     28405-0000     $12,038                                  Spare parts
                                                                                                                                                                                                                                                                                       Doc 16




Inox Stainless Specialist                             2                       5809 SW 21 street                0                        0                     West Park        FL     33023-0000     $41,783       FA- Pure Steam System Modifications; Providone System; CIP Mobile
IP CONN LIMITED PARTNERSHIP                           4                 LEVEL 3, 280 PARNELL ROAD              0              AUCKLAND 01052-0000                 NZ           0          0          $22,778                          Intagible Asset-Trademarks
IRC Consulting, Inc                                   1                        856 Havana Dr                   0                        0                    Boca Raton        FL     33487-4121     $17,640                            Director's Remuneration
Joseph Jimenez of Arches Consulting, LLC              1                      5224 SW 159th Ave                 0                        0                      Miramar         FL       33027        $12,375                               Restructuring Cost
Kurtzman Carson Consultants, Inc                      1                 222 N. Pacific Coast Highway       Suite 300                    0                     El Segundo       CA       90245        $20,000                               Restructuring Cost
LF of America Corp                                    4                      7700 Congress Ave                 0                        0                     Boca Raton       FL     33487-0000     $61,982                                 Raw Material
Lockton Companies LLC                                 2                  444 W 47th Street Suite 900           0                        0                    Kansas City       MT     64112-0000     $206,408                         Business Insurance premium
Marko Magolnick Attorneys at Law                      1                       3001 SW 3rd Ave                  0                        0                       Miami          FL     33129-0000      $7,189                               Professional Fees
McMaster-Carr                                         2                    1901 Riverside Parkway              0                        0                    Douglasville      GA     30135-0000      $7,780                                  Spare parts
Metrohm USA                                           2                       P.O. Box 405562                  0                        0                      Atlanta,        GA     30384-0000     $19,622                         FA- Triando with Tiamo Light
Mettler Toledo LLC                                    6                        PO BOX 730867                   0                        0                      DALLAS          TX     75373-0867     $13,019                       Reparis & Maintenance-Calibration
                                                                                                                                                                                                                                                                                       Filed 12/22/20




Miami Insurance Brokers                               9                 18851 NE 29TH Ave, Suite 500           0                        0                     Aventura         FL     33180-0000     $451,462                         Business Insurance premium
Microconsult., Inc                                    3                3218 Commander Dr. Suite 100            0                        0                     Carrollton       TX     75006-0000     $23,625                                    Lab test
Muscato & Associates                                  3                      202 Ridgecote Lane                0                        0                   Kennett Square     PA     19348-0000     $38,052                            Director's Remuneration
Naturex, Inc                                          1                       375 Huyler Street                0                        0                  South Hackensack    NJ     07606-0000     $29,517                                 Raw Material
Nexeo Plastics, LLC                                   1                62190 Collections Center Drive          0                        0                      Chicago         IL     60693-0000     $48,508                                 Raw Material

                                                                         Attn: Frederik Wijsenbeek
NHTV ULM Holdings LLC                                 1                                                   1585 Broadway                 0                     New York         NY     10036-0000     $498,566                                Secured Debt
                                                                     c/o MS Capital Partners Adviser Inc.

P&M Sheet Metal Corp.                                 5                  134 NW 109th Ave Apt 304              0                        0                  Pembroke Pines      FL     33026-0000     $23,097                    FA - Install Exhaust System for Reactor
Paladin Management Group LLC                          2                633 West Fifth Street 28th Floor        0                        0                    Los Angeles       CA     90071-0000     $83,701                               Restructuring Cost
                                                                                                                                                                                                                                                                                       Page 17 of 18




Pall Corporation                                      2                     25 Harbor Park Drive               0                        0                  Port Washington     NY     11050-0000      $7,199                              Production Supplies
Pedro Gallinar & Associates PA                        1                       6701 Sunset Drive                0                        0                       Miami          FL     33143-0000     $14,400                               Professional Fees
Raimundo E. Santamarta                                3                     1500 Island Boulevard                                                              Aventura        FL       33160        $20,250                               Professional Fees
Ready Networks, LLC                                   1                 1603 Orrington Ave Suite 1740          0                        0                      Evanston        IL     60201-0000     $81,395                     Cyber security - licenses & monitoring
Rommelag                                              2                    Mayenner Straise 18-20              0             Waiblingen 01332-0000             Germany         0          0          $43,742                      Repairs & maintenance - Equipment
Salvatori Scott, Inc                                  2                8105 Rasor Boulevard Suite 141          0                        0                    New Bedford       ME     02740-0000     $29,664                               Sales Commission
SOLIC Capital Advisors                                6                   425 W England Suite 300              0                        0                    Winter Park       FL     32789-0000     $820,028                              Restructuring Cost
Spectrum Packaging Corp                               3                  3640 Princeton Oaks Street            0                        0                      Orlando         FL     32808-0000     $117,014                        Inner Cartons- Primary Boxes
SSA & Company                                         1                 685 Third Avenue 22nd Floor            0                        0                     New York         NY     10017-0000      $7,268                               Professional Fees
Star Led                                              1                   3233 SW 2nd Avenue #200              0                        0                  Fort Lauderdale,    FL     33315-0000     $14,170                      Photosensitive lights for Production
Tamarac10200 LLC                     1       10200 NW 67th St.        0   0     Tamarac       FL     33321      $135,553                 Rent
Traeger Brothers                     1       12405 SW 130 ST          0   0       Miami       FL   33186-0000   $17,844    Repairs & maintenance - Equipment
Trafa Pharmaceutical Supplies, LLC   1   140 Padgette Street Unit D   0   0     Chicopee      MA   01022-0000   $76,250              Raw Material
Trescal, Inc.                        4     2606 Solution Center       0   0      Chicago      IL   60677-0000   $15,338    Reparis & Maintenance-Calibration
UniFirst                             4       P.O. BOX 650481          0   0      DALLAS       TX   75265-0000   $14,007                Uniforms
United Healthcare                    2         PO BOX 94017           0   0      Palatine     IL   60094-4017   $83,556        Health Insurance premium
UPS Package                          7      P.O.BOX 7247-0244         0   0    Philadelphia   PA   19170-0001    $9,323            Freight (Shipping)
VWR International                    3       P.O. BOX 640169          0   0     Pittsburgh    PA   15264-0000   $76,731       Shop supplies & lab expenses
Yorkshire Building Services          3   3740 Park Central Blvd. N.   0   0   Pompano Beach   FL   33064-0000   $10,304            Cleaning Services
                                                                                                                                                               Case 20-23348-PDR
                                                                                                                                                               Doc 16
                                                                                                                                                               Filed 12/22/20
                                                                                                                                                               Page 18 of 18
